 PROB 12C                                                                                Report Date: June 21, 2021
(6/16)

                                       United States District Court
                                                                                                FILED IN THE
                                                                                            U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington                 Jun 21, 2021
                                                                                           SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: George Thomas Lovell                      Case Number: 0980 2:20CR00049-TOR-1
 Address of Offender: 1702 West Second Avenue #205, Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The George P. Kazan, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: June 17, 2016
 Original Offense:        Conspiracy to Transport Undocumented Aliens Within the United States, 8 U.S.C. §
                          1324 (a)(1)(A)(ii), (a)(1)(A)(v)(I), and (a)(1)(B)(I)
 Original Sentence:       Prison - 16 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Michael James Austen Ellis        Date Supervision Commenced: September 20, 2019
 Defense Attorney:        John Barto McEntire, IV           Date Supervision Expires: September 19, 2022


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 11/02/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                        substance. The defendant shall refrain from any unlawful use of a controlled substance,
                        including marijuana, which remains illegal under federal law. The defendant shall submit
                        to one drug test within 15 days of release from imprisonment and at least two periodic drug
                        tests thereafter, as determined by the court.

                        Supporting Evidence: It is alleged that Mr. Lovell violated his conditions of supervised
                        release by using methamphetamine and marijuana on or about June 17, 2021.

                        On October 8, 2019, Mr. Lovell and the undersigned officer reviewed his conditions of
                        supervision. He signed his judgment acknowledging an understanding of his conditions of
                        supervision, including mandatory condition number 3.

                        On June 17, 2021, Mr. Lovell submitted to urinalysis testing at Pioneer Human Services.
                        The urine sample was presumptive positive for methamphetamine and marijuana. Mr.
                        Lovell called the undersigned officer after submitting to the urinalysis test and admitted to
                        using methamphetamine on June 12, 2021, however, he did not admit to marijuana use.
Prob12C
Re: Lovell, George Thomas
June 21, 2021
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      06/21/2021
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [X]      Other : All pending alleged violations will be
                 addressed at the Revocation of
                 Supervised Release hearing scheduled                        Thomas O. Rice
                 for 7/15/2021.                                              United States District Judge
                                                                             June 21, 2021
                                                                              Date
